AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                      FILED IN THE
                                                     Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

         BLOCKTREE PROPERTIES, LLC, et al.,
                                                                                                       Mar 12, 2020
                                                                     )
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-390-RMP
    PUBLIC UTILITY DISTRICT NO. 2 OF GRANT                           )
          COUNTY WASHINGTON, et al.,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Renewed Motion for Summary Judgment, ECF No. 106, is GRANTED IN PART.
u
              Plaintiffs’ Motion for Summary Judgment, ECF No. 124, is DENIED.
              Plaintiffs’ federal claims are DISMISSED WITH PREJUDICE.
              Plaintiffs’ state law claims are DISMISSED WITHOUT PREJUDICE.
              Judgment is entered for all Defendants on all federal claims.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               ROSANNA MALOUF PETERSON                       on a motion for
      summary judgment.


Date: 3/12/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
